DETAILED ACTION
This is the first Office action on the merits based on the 17/252,896 application filed on 12/16/2020 and applicant’s preliminary amendments filed 12/16/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 12/16/2020, claims 1-10 were amended.  Claims 1-10, as filed on 12/16/2020, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 2-3, “Each of the both sides of the front portion of the chassis is pivotally connect with a pin shaft.  Two pin shafts are parallel to each other.” should be --- Each 
In lines 4-5, “and hook ends of two hooks can be clamped into the clamp positioning slots” should be --- and hook ends of the two hooks can be clamped into clamp positioning slots ---.
In line 5, “respectively” should be --- respectively, ---.
In line 6, “Two pin shafts” should be --- The two pin shafts ---.
In lines 8-9, “The folding operation speed of the treadmill is fast, the action is reliable, and the storage space is effectively reduced when the treadmill is idle.” should be --- The foldable treadmill has a fast folding operation speed, a high reliable action, and effectively reduces a storage space when the foldable treadmill is idle. ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, line 5, “being mounted” should be --- is mounted ---.
In claim 1, line 12, “each of the both sides of the front portion” should be --- each of the two sides of the front portion ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below.
In claim 1, line 12, “pivotally connect” should be --- pivotally connected ---.
In claim 1, line 15, “respectively” should be --- respectively, ---.
In claim 1, line 17, “cooperation of the hook and the clamp positioning slot” should be --- cooperation of the hooks and the clamp positioning slots, respectively ---.

In claim 2, lines 5-7, “the support rod is in an inclined state and leans toward the chassis when the hook end of the hook cooperates with the limiting part” should be --- each support rod is in an inclined state and leans toward the chassis when the corresponding hook end of the hook cooperates with the corresponding limiting part ---.
In claim 3, line 2, “the support rod is a square tube, the fixing plate” should be --- each support rod is a square tube, the corresponding fixing plate ---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a limiting structure for mutual positioning is further provided between the dashboard and the crossbar” in claim 4, lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such corresponding structure described in the specification is/are: “the limiting structure includes two support plates 43 fixedly connected on the crossbar 42, the dashboard 3 is pivotally connected with the two support plates 43, each of the support plates 43 is provided with a limiting slot 431, the dashboard 3 is provided with two limiting projections, the two limiting projections cooperate with the two limiting slots 431, respectively to position the dashboard 3. This can facilitate the folding and positioning of the dashboard 3” in the specification, as originally filed, page 5, six lines from the bottom, through page 6, line 1, and Figures 2, 3, 13, and 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “both sides of a front portion of the chassis” in lines 9-10.  There is insufficient antecedent basis for “both sides” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- two sides of a front portion of the chassis ---.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 3 recites the limitation “an end of the fixing pin is fixedly connected on the chassis and the other end of the fixing pin” in lines 5-6.  There is insufficient antecedent basis for “the other end of the fixing pin” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a first end of the fixing pin is fixedly connected on the chassis and a second end of the fixing pin ---.
Claim 3 recites the limitation “an end of a buffer cylinder, the other end of the buffer cylinder” in lines 6-7.  There is insufficient antecedent basis for “the other end of the buffer cylinder” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a first end of a buffer cylinder, a second end of the buffer cylinder ---.
Claim 5, which depends from claim 4, recites the limitations “wherein a lower portion of each of the armrests is fixedly connected with a positioning member, a side of the positioning member is hinged with each of the two support rods, a shiftable positioning pin is mounted on the positioning member, a spring is coiled around the positioning pin, an end of the spring abuts against the positioning member and the other 
The limitations render the claim indefinite because the respective connections between and corresponding quantities of the armrest(s), the positioning member(s), the support rod(s), the shiftable positioning pin(s), the spring(s), the positioning hole(s), the housing(s), and the button(s) are unclear.  In addition, there is insufficient antecedent basis for “the other end of the spring” in the limitation in claim 5, lines 4-6.  Further, regarding claim 5, lines 6-8, the limitation “an end of the positioning pin protrudes from the positioning member […] and an end of the positioning pin is inserted into the positioning hole” renders the claim indefinite because it is unclear whether or not a same single end of the shiftable positioning pin both protrudes from the positioning member and is inserted into the positioning hole.
Applicant is suggested to amend the limitations in claim 5, lines 1-12, to
--- wherein for each respective connection between the two armrests and the upper portions of the two support rods:
	a lower portion of the armrest is fixedly connected with a positioning member;
a side of the positioning member is hinged with an upper end of the support rod;

a spring is coiled around the shiftable positioning pin, a first end of the spring abuts against the positioning member and a second end of the spring abuts against the shiftable positioning pin so that an end of the shiftable positioning pin protrudes from the positioning member;
a positioning hole is provided at the upper end of the support rod displaced from the side of the positioning member, and the end of the shiftable positioning pin is inserted into the positioning hole when the armrest leans toward the support rod;
a housing is fixedly connected about the upper end of the support rod;
a button is pivotally connected with the housing, the button drives the shiftable positioning pin to be separated from the positioning hole when the button is pressed, and the armrest and the positioning member are rotatable relative to the support rod ---.  Refer to Figures 1-4, 6, 14, and 15.
Claim 8 recites the limitation “both sides of a front end of the rotating rack are mounted with two support wheels” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- two sides of a front end of the rotating rack are respectively mounted with two support wheels ---.
Claim 9, which depends from claim 1, recites the limitations “an end of each of the crank arms is fixedly connected with the pin shaft, and the other end of each of the crank arms is fixedly connected with a driving pin,” in lines 3-4.  The limitations render the claim indefinite because it is unclear whether or not both crank arms are coupled to a same single pin shaft and a same single driving pin.  In addition, there is insufficient 
Regarding claim 9, lines 5-6, the limitations “an end of each driving arm is movably connected with the driving pin, two driving arms are fixedly connected together” render the claim indefinite because it is unclear whether or not both driving arms are coupled to a same single driving pin.  Applicant is suggested to amend the limitations to --- an end of each of the driving arms is movably connected with the two driving pins, respectively, the two driving arms are fixedly connected together ---.
Regarding claim 10, which depends from claim 9, the limitation “wherein an end of each driving arms is provided with a U-shaped groove and is movably connected with the driving pin through the U-shaped groove” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not: both driving arms are coupled to a same single driving pin; and “an end of each driving arms” is the same as, different from, and/or in addition to “an end of each driving arm” recited in claim 9, lines 5-6.  Applicant is suggested to amend the limitation to --- wherein the end of each of the driving arms is provided with a U-shaped groove and is movably connected with the two driving pins, respectively, through the corresponding U-shaped groove ---.  Refer to Figures 5, 7, 11, and 12, and the specification, as originally filed, page 7, first and second full paragraphs.  Refer as well to the 35 U.S.C. § 112(b) rejections of claim 9, see above.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Yang – CN 108619662 A) fails to teach or render obvious a foldable treadmill (Yang: Figures 1-3) in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the two pin shafts are driven to rotate or reset synchronously through a linkage mechanism so that the two pin shafts drive the hook ends of the hooks to be separated from or clamped into the clamp positioning slots, respectively (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784